Citation Nr: 0426384	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for status post 
repair of a right knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Board notes that the veteran also perfected a claim for 
an effective date earlier than January 18, 2001, for the 
grant of service connection for lipofibromatous hematoma of 
the right median nerve.  During a conference with a Decision 
Review Officer, the veteran indicated that he would be 
satisfied with an effective date in July 2000.  Thereafter, 
an earlier effective date of July 19, 2000, was assigned in 
an October 2002 rating decision.  Since that decision 
represents a full grant of the benefit sought with regard to 
that issue, it is no longer before the Board for 
consideration.  38 U.S.C.A. § 7105 (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in December 2002 satisfies a portion of 
the notice requirements of the aforementioned laws and 
regulations; however, additional development is necessary to 
assist the veteran in obtaining evidence in support of his 
claim.  In this regard, the veteran has not undergone a VA 
examination since January 2001, and that examination 
contained no findings concerning the right knee.  Since more 
than three years have passed since his last evaluation, the 
findings are no longer an accurate reflection of the current 
level of impairment.  For this reason, the veteran should be 
scheduled for an examination.  

In addition, the RO should attempt to obtain the records for 
any treatment the veteran received for his right knee since 
January 2001.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated his right 
knee disorder since January 2001.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.  The veteran and representative 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 (2003); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  In 
addition, he must be told to submit all 
pertinent evidence in his possession that 
has not previously been submitted.

3.  Upon completion of the development 
described above, the veteran must be 
afforded an orthopedic examination to 
ascertain the nature and severity of his 
right knee disorder.  The claims folder 
must be provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The physician should 
conduct the examination in accordance 
with the latest AMIE worksheet for knee 
disorders.  All findings should be 
reported in detail.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim of entitlement to 
a compensable rating for a right knee 
disorder.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




